 406DECISIONSOF NATIONALLABOR RELATIONS BOARDUnited Brotherhood of Carpenters and Joiners ofAmerica, Local No. 171, AFL-CIOandBuildersAssociationof Eastern Ohio and Western Pennsyl-vania and Knowlton Construction Company andLaborers'International Union ofNorthAmerica,Local No. 125, AFL-CIOUnitedBrotherhood of Carpenters and Joiners ofAmerica, Local No. 171, AFL-CIOandLaborers'InternationalUnion of North America, Local No.125, AFL-CIO and Knowlton Construction Com-pany. Cases 8-CD-255 and 8-CD-256November 19, 1973DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLERAND MEMBERSFANNING ANDJENKINSThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges by Builders Association of Eastern Ohioand Western Pennsylvania, herein called Associa-tion, on behalf of Knowlton Construction Company,a member, herein called- Knowlton or Employer, andLaborers' International Union of North America,Local No. 125, AFL-CIO, herein called Local 125 orLaborers, alleging that the United Brotherhood ofCarpenters and Joiners of America, Local No. 171,AFL-CIO, herein called Local 171 or Carpenters,had violated Section 8(b)(4)(D) of the Act. Thecharges allege, in substance, that Local 171, byencouraging its members to cease working, violatedthe Act in that the purpose of such conduct was toforce the Employer to assign certain work to itsmembers rather than to members of Local 125.Pursuant to an order consolidating cases and noticeof hearing, a hearing was held in Youngstown, Ohio,beforeHearingOfficerWilliamM. Kohner, onMarch 29 and April 2, 1973. All parties appeared andwere afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to presentevidence bearing on the issues.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, including thebriefs filedby Locals 125 and 171,the Board makesthe following findings:I.BUSINESS OF THE EMPLOYERThe parties stipulated that the Knowlton Construc-tion Company is an Ohio corporation, with its mainoffice at Bellefontaine, Ohio, where it is engaged inthe business of general building construction con-tracting.Annually, in the course and conduct of itsbusiness, it receives products in excess of $50,000directly from points located outside the State ofOhio. In addition, it was general contractor for theCopeland Oaks Nursing Home project located inSebring,Ohio, at which site it annually receivedproducts valued in excess of $50,000 directly frompoints located outside the State of Ohio. According-ly,we find that the Employer is engaged incommerce within the meaning of the Act, and it willeffectuate the purposes of the Act to assert jurisdic-tion herein.The parties stipulated and we find that the BuildersAssociation of Eastern Ohio and Western Pennsylva-nia is an association representing contractors in theabove area, including Mahoning County, Ohio, andthat the Employer is a member of the Association.II.THELABOR ORGANIZATIONS INVOLVEDThe parties stipulated and we find that theCarpenters Local 171 and Laborers Local 125 arelabor organizations within the meaning of the Act.III.THE DISPUTEA.Background and Facts of the DisputeThe Employer was awarded a contract to constructthree additional wings to the existing Copeland OaksNursingHome, located in Sebring,MahoningCounty, Ohio. The Employer started construction onthis project in June 1972. The work on the projectconsisted of concrete slab and block construction.The Employer assigned the construction of and thedismantling (releasing) of concrete form materials tothe carpenters, members of Local 171. It assigned thestripping,which consisted of handling, cleaning,stockpiling, and removal of the materials after thesame were released and dropped by the carpenters,to the laborers, members of Local 125.1In November 1972 the business agent for Local 125demanded that the Employer's job superintendent,Bowdle, assign the releasing of the forms at the final1During the course of the hearing the terms"releasing"and "stripping"materials used in the forms after they have been dropped by the carpenters,were often used interchangeably However, for the purpose of this decisionand shall include cleaning, oiling,removal of nails previously bent by the"releasing" shall be limitedto the act of removing the forms, after thecarpenters,stockpiling,preparation for removal of form material to otherconcrete pour, and dropping such forms for further handling by laborers. Inlevels or to any other locations, whether on the jobsite or to the contractor'ssimilarmanner the term "stepping"will include only the handling ofstockpile facilities.207 NLRB No. 57 UNITED BROTHERHOOD OF CARPENTERS LOCAL NO. 171407level (ceiling under the roof) to laborers, members ofLocal 125. Bowdle, before acceding to Local 125'sdemand, contacted Paul W. Carlson, assistant to thelabor relations director for the Association. Afterinforming Carlson that both Local 125 and Local 171were claiming the final strip (release) of concreteforms, Bowdle asked what was the practice in thearea. Carlson responded that the Association informsitsmembers that the area practice is for carpenters,members of Local 171, to do the releasing (or finalstrip).Bowdle then contacted Detwiter, labor rela-tions director for the Employer, and told the latter ofthe two locals' demands as to the final releasing.Carlson likewise subsequently informed Detwiterthat the Association recommended that all finalreleasingbe performed by carpenters. Detwiterinformed Carlson that it was the Employer's practiceto assign that work to laborers.On or about December 18, 1972, the Employerassigned the work to the laborers, members of Local125. From on or about January 4, 1972, until on orabout January 12, 1973, no carpenter reported forwork at the Employer's project although there waswork available for carpenters. On or about January4, 1973, according to the uncontradicted testimony ofCarlson, Ted Kramer, business agent for Local 171,stated to Carlson that the reason why the carpenterswere not working on the project was because theCarpenters claimed the work in dispute.B.TheWork in DisputeThe work in dispute involves the releasing of theforms used in concrete construction, after the finalpour, at the roof or final level only.2C.TheContentionsof thePartiesThe Carpenters denies that it has engaged in anyconduct cognizable under Section 8(b)(4)(D), con-tending that it sought solely to have the Employerabide by its existing contractwiththe Carpenters.Carpenters also argues that,inany event, thecarpenters it represents are entitled to the work indispute for the following asserted reasons: (1) TheEmployer's reassignment was contrary to both theterms of an interunion agreement binding on the twoUnions here involved and to the terms of theCarpenters contract with the Employer; (2) thecarpenters can more skillfully,efficiently, and safelydo the work;and (3) the area practice in MahoningCounty, Ohio(locale of the dispute), calls for theassignment of releasing(or stripping)to the carpen-ters it represents.2No dispute existed as to the performance of this work at any otherlevel, initial or intermediate.3 Paul W. Carlson, assistant to the labor relations director for theThe Employer contends that the work in disputeshould be assigned to employees, members of theLaborers Union. It argues that its assignment of thefinal releasing of forms was consistent with its pastpractice.Laborers contends that the assignment made bytheEmployer was proper and in accord with theEmployer's past practice. Further, it contends thattheassignment is consistent with the collective-bargaining agreement between it and the Employer,with awards previouslymade by the NationalJurisdictional Board, and with an agreement datedOctober 3, 1949, between the two InternationalUnions. In addition, it contends that its memberspossess the requisite skills to perform ,the disputedwork in a safe and efficient manner.D.Applicabilityof theStatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) ofthe Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) hasbeen violated.On the record before us, we find reasonable causeto believe that Local 171 induced and encouragedcarpenters who were its members to refrain fromworking on any part oftheEmployer's projectbetween on or aboutJanuary 4 and January 12, 1973,with an object of forcing and requiringthe Employerto assign the disputed work to its members ratherthan to members of Laborers.3As such conductclearlyfallswithin the proscription of Section8(b)(4)(D)of the Act,we find that the dispute isproperly before us for determination under Section10(k) of the Act.The parties hereto having so stipulated,we findthat at the time of the instant disputethere did notexist any agreed-upon or approved method for thevoluntary adjustment of the disputeto which allparties to the dispute are bound.Accordingly, weshall proceed to a determination of the merits of thedispute.E.Merits oftheDisputeSection10(k) of the Act requires the Board to makean affirmativeaward of the disputed work aftergiving due consideration to all relevant factorsinvolved.The following factors are relevant inmaking a determinationof the dispute before us.Association,testified,without contradiction,that Kramer, business agentfor the Carpenters,said that the reason carpenters had not reported forwork was that the Carpenters claimed the work in dispute. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Certifications and collective-bargainingagreementsThere is no Board certification determining thebargaining representative for the employees assignedthe work in dispute. Neither of the labor organiza-tions involved herein has been certified by the Boardas collective-bargaining representative for a unit ofthe Employer's employees.The Employer, as a member of the BuildersAssociation of Eastern Ohio and Western Pennsylva-nia (AGC), is a party to collective-bargainingagreements with both of the labor organizationsinvolved (Locals 171 and 125). Both of the collective-bargaining agreements were submitted in evidence.However, neither contract gives a clearcut answer tothe question as to which craft should be assigned thefinal releasing of forms after the last pour ofconcrete.Both contracts' jurisdictional provisionsrefer to the work of "dismantling forms," and theCarpenters contract qualifies this by the phrase "asper International Agreement." It is not clear whetherthe qualification in the Carpenters contract hadreference to an agreement entered into between bothInternationalson October 3, 1949.4 This latteragreement, submitted in evidence, does not categori-cally assign the releasing of the disputed work to theLaborers. It appears from a preponderance of theevidence in the record that this agreement was nevergiven effect in the area of the dispute. In fact Locals171 and 125 in 1957 entered into an agreement whichin substance abrogated the 1949 agreement. This1957 agreement in effect gives the carpenters all formwork, without qualification, including the release ofthe forms, with laborers assigned the work "to clean,oil and carry the same (forms) to the next point oferection or to a stockpile." The Laborers claims thatthis1957agreement was canceled. The recorddiscloses that the Laborers notified the Carpentersand the Builders Association of Mahoning Valley(Ohio) unilaterally that the 1957 agreement was nolonger in effect.In addition, the record refers to a memorandumprepared by the Employer after an earlier dispute onthis same project over the bending of nails in forms.This memorandum purports to describe and summa-rize an understanding reached at a meeting of allparties that all stripping work was carpenters' work.But there is conflicting evidence as to whether thestripping work referred to in that memorandum wasthat involved in "final" as distinguished from"intermediate" stripping. The alleged memorandumof agreement therefore affords no aid with respect tothe dispute before us.In view of the conflicting evidence as to -theinterpretationgiven to the collective-bargainingagreements and the above-mentioned other agree-ments, we are of the opinion that this factor does notsupport the claim of either Union.2.National Joint Board awardsThe Laborers presented in evidence several Na-tional Joint Board awards which it contends supportitsposition.These awards, copies of which weresubmitted in evidence, are of no probative value inassisting the Board in this matter, since as to timeand location they have no bearing in the area of thedispute.3.Employer's assignment and past practiceThe Employer in making the assignment contendsthat its assignment of the disputed work to laborerswas in accord with its past practice. The evidenceoffered by the Employer and Laborers appears tosupport the Employer's contention with respect toother areas in which the Employer operates. Howev-er,the record evidence does not support theEmployers' and Laborers' contention with respect towork assignments in the area we are immediatelyconcerned with here, inasmuch as the Employer hasnot customarily operated in this area.4.Area practiceThe record evidence clearly indicates that underuniform area practice the type of work in dispute ispredominantly performed by carpenters representedby Local 171. Representatives of the BuildersAssociation,numerous contractors, building con-struction superintendents, and construction engineers-also engaged in performing construction projectsin the instant area-testified without exception, thatthekind of work here in dispute is and hashistorically been performed by carpenters.On the basis of the record, we find that areapractice favors an award to Carpenters.5.Relative skills, efficiency, and economy ofoperationsThere is unquestionable record support for afinding that Carpenters'members have the skillsrequired to perform the work in dispute and that theyhave considerably greater experience in doing it thando Laborers' members to whom the Employer hasnow assigned the work. Carpenters' members havehistorically built, installed, and disassembled formsof the type here involved at all stages-the initial,4The record shows that the Laborers, in demanding its members berepresentative a copy of such agreement to bolster their demand.assigned the final release work by the Employer, showed the Employer's UNITED BROTHERHOOD OF CARPENTERSLOCALNO. 171409intermediate, and final ones. And, indeed, they wereassigned all of these tasks by this Employer, saveonly those involved in the disassembly of the formsat the final (ceiling) stages. As there is no questionthat the final assembly tasks did not differ incharacter from those involved in disassembling thesameforms at the precedent stages of the Employer'sproject, it follows that the same skills were requiredfor those tasks as well.Although Laborers' members have not historicallyperformed tasks of the kind here in dispute on anyregular basis, it appears that, nonetheless, theypossess sufficient skills to do the work to theEmployer's satisfaction.5We conclude from the above that, although theskillfactormay be a relatively neutral one asbetween the two Unions here involved, the factor ofexperience favors the Carpenters claim.With respect to economy, the only showing ofeconomylies ina lower wage scale for laborers thanfor carpenters.We do not regard differences in wagerates as afactor.ConclusionWe have here a situation in which the Employer'sassignment of the disputed tasks to laborers insteadof carpenters is in conflict with well defined areapractice and is affirmatively supported only by thedifference in wage scales, which is not regarded by usas a determinative factor.In prior cases involving similarly postured disputes5We note, however,some evidence tending to indicate that wheninitiallyassigned the tasksby the Employer,laborers sought specialinstructionswith respectthereto.6Cf.International Unionof OperatingEngineers, Local4 (Joseph Rugo,in the construction industry, we have indicated- thatwe are reluctant to disturb area practice, in makingour awards absent some compelling reason .6 To doso here solely on the basis of the Employer'sassignmentcould, we believe, invite controversy inan area where effective guidelines have already beenestablished.We therefore conclude that the employ-ees represented by Respondent are entitled to thework in question, and we shall determine the disputein their favor. In making thisdetermination,howev-er,we award the work to employees represented byCarpenters and not to that Unionor its members.Further, and in accord with our normalpolicies,weshall confine this award to the project at which thisdispute arose.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute.Employees employed by Knowlton ConstructionCompany, who are represented by United Brother-hood of Carpenters and Joiners of America, LocalNo. 171, AFL-CIO, are entitled to perform the workin dispute which involves the final releasing of formsused in concrete construction after thefinalconcretepour at the Copeland Oaks Nursing Home, at thejobsite located in Sebring, Ohio.Inc.),198 NLRBNo 124; andLocalNo 6, International Association ofBridge, Structural&Ornamental Ironworkers(Spancrete Northeast,Inc.),I96NLRB 1182.